Transcripts
                                    On March 25, 2014, appellants/respondents Duane Lee Lowe
                      and Therese Lowe filed their NRAP 9 transcript request form for Docket
                      No. 64464, which requested the court reporter to transcribe specific
                      portions of the trial testimony and hearing regarding their motion for a
                      new trial. In response, on March 31 and April 3, 2014, respondent
                      Christopher Michael Ahn and respondents/appellants Thomas L. Vater
                      and Thomas L. Vater, D.O., Ltd. filed supplemental requests under NRAP
                      9(a)(5), seeking to compel the Lowes to request the full trial and post-trial
                      transcripts, exclusive of jury selection proceedings.
                                    The Lowes have now moved this court to require Ahn and the
                      Vater parties to pay for the additionally requested transcripts, asserting
                      that they are not necessary to this court's consideration of this appeal and
                      that, as separate appellants, the Vater parties are required to share the
                      transcript deposit costs under NRAP 9(a)(3)(B). Ahn and the Vater
                      parties oppose the motion, arguing that the transcripts are necessary and
                      that the Lowes are required to pay for them under NRAP 9(a)(5).
                                    NRAP 9(a)(5) provides in pertinent part that "[i]f the parties
                      cannot agree on the transcripts necessary to the Supreme Court's review,
                      and appellant requests only part of the transcript, appellant shall request
                      any additional parts of the transcript that the respondent considers
                      necessary." Thus, under NRAP 9(a)(5), the Lowes are obligated to request
                      all the transcripts that Ahn and the Vater parties believe are necessary for
                      this court's resolution of this appeal in Docket• No. 64464, regardless of
                      whether they agree with Ahn's and the Vater parties' assessment.
                      Further, the Lowes are responsible for any additional transcript deposit
                      that may be required and, at least initially, the costs of the transcripts.
                      NRAP 9(a)(4), (a)(5), and (b)(1). Accordingly, the Lowes shall have 11 days
SUPREME COURT         from the date of this order to file a supplemental transcript request
       OF
    NEVADA
                                                            2
W) 1947A    cf- 15.
              1
                pertaining to the parts of the transcripts Ahn and the Vater parties
                consider necessary for this court to consider with respect to the Lowes'
                appeal in Docket No. 64464; however, that supplemental transcript
                request shall not include any transcripts related to the post-judgment
                attorney fees order appealed by the Vater parties in Docket No. 64563.
                Additionally, for reasons set forth below, the supplemental transcript
                request shall not include any transcripts concerning the costs issues.
                                   Failure to timely comply with this order may result in
                the imposition of sanctions, including dismissal of the appeal. NRAP
                9(a)(6). Further, if upon consideration of these appeals after briefing, it is
                discovered that the requested supplemental transcripts were not
                necessary for this court's review, Ahn and the Vater parties may be
                subject to sanctions.   See, e.g., NRAP 9(a)(4) (providing that appellants
                must initially pay the costs associated with transcripts); NRAP 30(b)
                (stating that this court may impose costs upon parties or attorneys who
                unnecessarily enlarge the appendix); Beattie v. Thomas, 99 Nev. 579, 589,
                668 P.2d 268, 274-75 (1983); Driscoll v. Erreguible, 87 Nev. 97, 482 P.2d
                291 (1971). Any motion to reapportion costs associated with the
                transcripts prepared for these appeals based on the transcripts' necessity
                should be filed within 30 days of the conclusion of briefing.
                Jurisdiction
                            In their motions concerning the transcript requests and in
                their opening brief, the Lowes assert as one of the issues that they are
                raising on appeal whether the district court erred in awarding litigation
                costs to Ahn and the Vater parties. But it appears that the Lowes did not
                file a notice of appeal challenging the court's costs orders, which are
                independently appealable. NRAP 3A(b)(8); Lee v. GNLV Corp., 116 Nev.
                424, 426,996 P.2d 416,417 (2000). The Lowe's November 18, 2013, notice
SUPREME COURT   of appeal identifies two orders: the June 14, 2013, judgment and the
        OF
     NEVADA

                                                      3
(Op 1947A


   asmzsii
       _
                  November 4, 2013, order denying their motion for a new trial, neither of
                  which addressed costs. The two costs awards challenged in the Lowes'
                  opening brief were both entered in the district court after the Lowe's
                  notice of appeal was filed, one on November 19, 2013, and the other on
                  December 2, 2013. Thus, it appears that the Lowes did not appeal from
                  the costs awards and that we therefore lack jurisdiction to consider those
                  awards.
                                Accordingly, the Lowes shall have 15 days from the date of
                  this order to show cause why their appeal should not be dismissed for lack
                  of jurisdiction, to the extent that it challenges the costs awards. In
                  responding to this order, the Lowes should submit documentation,
                  including, but not necessarily limited to, points and authorities. We
                  caution the Lowes that failure to demonstrate that this court has
                  jurisdiction may result in this court's dismissal, in part, of this appeal.
                  The briefing schedule in this appeal shall be suspended pending further
                  order of this court. Ahn and the Vater parties may file any reply within
                  five days from the date that the Lowes' response is served.
                  Dismissal
                                With regard to the Vater parties' appeal in Docket No. 64563,
                  the Vater parties have filed a notice of withdrawal of appeal, which we
                  construe as a motion to voluntarily dismiss. The motion is granted, and
                  the appeal in Docket No. 64563 is dismissed, with all parties to bear their
                  own fees and costs. NRAP 42(b).
                                It is so ORDERED.



                                           Pickering



SUPREME COURT     Parlaguirre                                Saitta
        Of
     NEVADA
                                                        4
(0) 194Th    ce
                cc: Hon. Joanna Kishner, District Judge
                     John Walter Boyer, Settlement Judge
                     Law Office of William R. Brenske
                     Mandelbaum, Ellerton & McBride
                     John H. Cotton & Associates, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                 5